Wade, C. J.
1. The decision of the Supreme ’ Court on a former writ of error in this case (Farmers Bank of Doerun v. Avery, 145 Ga, 449, 89 S. E. 409) is the law of the case. It was then held “that upon the trial of the issue made where the vendor of the personalty filed a claim to the property levied on, the judgment lien had priority over the unrecorded conditional bill of sale, and that a verdict finding the property not subject was not authorized.”
(a). In the present case it appears that the contract embracing the reservation of title, executed in conformity with a prior agreement that the *718contract of sale should nottake effect until the signing of the retention-of-title note, was duly recorded within the time prescribed by law.
Decided August 3, 1917.
Levy and claim; from Colquitt superior court—Judge Thomas. December 19, 1916.
E. L. Bryan, for plaintiffs in error. J. L. Dowling, contra.
2. The evidence demanded a verdict in favor of the claimant, and the trial judge erred in overruling the motion for a new trial.

Judgment reversed,.


George and Luke, JJ., eoneur.